Mr. Justice Lawrence delivered the opinion of the Court: This was an action by the endorsee of a promissory note against his endorser, in which the jury found a verdict for a larger sum than was due on the face of the note, and the court, overruling the motion for a new trial, rendered judgment upon the verdict. This was error. In actions of this character, the measure of damages is the amount paid by the assignee to his assignor, with interest, subject, however, to this limitation: that the recovery must not exceed the amount due upon the face of the note. The contract of the assignor is, that the note will be' paid if due diligence is used, and the assignee can not claim to be placed in a better position by the assignor than he would have occupied if the note had been paid. He has, by the assignment, purchased a debt, and must be satisfied with its payment. The judgment of the court below is reversed and the cause remanded. Judgment reversed.